     Case 3:20-cv-01575-WQH-RBB Document 17 Filed 12/02/20 PageID.224 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    MILLION WELDEMHRET                                  Case No.: 20-cv-1575-WQH-RBB
      GEBRELIBANOS,
12
                                        Petitioner,       ORDER
13
      v.
14
      CHAD F. WOLF, Secretary of the
15
      Department of Homeland Security, et al.,
16                                   Respondents.
17
18    HAYES, Judge:

19          The matters before the Court are 1) the Petition for Writ of Habeas Corpus pursuant

20    to 28 U.S.C. § 2241 (ECF No. 1); and 2) the Motion to Supplement the Record (ECF No.

21    14) filed by Petitioner Million Weldemhret Gebrelibanos.

22     I.   PROCEDURAL BACKGROUND

23          On August 14, 2020, Petitioner Million Weldemhret Gebrelibanos filed a Petition

24    for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1). Petitioner alleges

25    that he is an immigration detainee at the Imperial Regional Detention Facility (“IRDF”).

26    Petitioner alleges that he has been detained since June 14, 2019, when he was ordered

27    removed to Eritrea and did not appeal. Petitioner alleges that the Eritrean Embassy is closed

28    due to the COVID-19 pandemic, flights to Eritrea have been suspended, and Petitioner

                                                      1
                                                                                 20-cv-1575-WQH-RBB
     Case 3:20-cv-01575-WQH-RBB Document 17 Filed 12/02/20 PageID.225 Page 2 of 9



 1    cannot be removed. Petitioner alleges that his civil detention has been unlawfully
 2    prolonged in violation of Zadvydas v. Davis, 533 U.S. 678 (2001). Petitioner requests that
 3    “that this Court order respondents to release him on the conditions set forth in 8 U.S.C. §
 4    1231(a)(3).”1 (Id. at 13).
 5              On September 1, 2020, the Court ordered Respondents to show cause why the
 6    Petition should not be granted by filing a written return. (ECF No. 5). On September 14,
 7    2020, Respondents filed a Return to the Petition. (ECF No. 9). On September 23, 2020,
 8    Petitioner filed a Traverse.
 9              On October 6, 2020, the Court issued an Order stating:
10              Respondents have set forth evidence that demonstrates progress and the
                reasons for the delay in Petitioner’s removal . . . . However, Petitioner has
11
                been detained for over fourteen months, and it is unclear whether or when the
12              Eritrean Embassy will issue a travel document.
13
                IT IS HEREBY ORDERED that Respondents shall file a status report on the
14              status of Petitioner’s removal to Eritrea within fourteen (14) days of the date
                of this Order. The Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §
15
                2241 (ECF No. 1) remains pending.
16
      (ECF No. 12 at 7).
17
18
19
20
      1
21        8 U.S.C. § 1231(a)(3) provides:
                (3) Supervision after 90-day period. If the alien does not leave or is not removed within the
22              removal period, the alien, pending removal, shall be subject to supervision under
                regulations prescribed by the Attorney General. The regulations shall include provisions
23              requiring the alien—
                        (A) to appear before an immigration officer periodically for identification;
24                      (B) to submit, if necessary, to a medical and psychiatric examination at the expense
25                      of the United States Government;
                        (C) to give information under oath about the alien’s nationality, circumstances,
26                      habits, associations, and activities, and other information the Attorney General
                        considers appropriate; and
27                      (D) to obey reasonable written restrictions on the alien’s conduct or activities that
                        the Attorney General prescribes for the alien.
28

                                                              2
                                                                                               20-cv-1575-WQH-RBB
     Case 3:20-cv-01575-WQH-RBB Document 17 Filed 12/02/20 PageID.226 Page 3 of 9



 1           On October 20, 2020, Respondents filed a Status Report. (ECF No. 13). On October
 2    22, 2020, Petitioner filed a Motion to Supplement the Record. (ECF No. 14). On November
 3    6, 2020, Respondents filed a Response to the Motion to Supplement the Record. (ECF No.
 4    15).
 5    II.    FACTS
 6           Petitioner is a native of Eritrea. (Gebrelibanos Decl., ECF No. 1 at 17 ¶ 1). On
 7    January 25, 2019, Petitioner entered the United States at the Calexico Port of Entry seeking
 8    asylum. (Id. at ¶ 3; Record of Deportable/Inadmissible Alien, ECF No. 9-1 at 3-4). An
 9    asylum officer determined that Petitioner had a credible fear of persecution or torture. On
10    March 25, 2019, the Department of Homeland Security (“DHS”) issued a Notice to Appear
11    for removal proceedings, charging Petitioner with removability under section
12    212(a)(7)(A)(i)(I) of the Immigration and Nationality Act. (Notice to Appear, ECF No. 9-
13    1 at 6). On June 14, 2019, an immigration judge denied Petitioner’s requests for relief and
14    ordered Petitioner removed to Eritrea. (IJ Order, ECF No. 9-1 at 8). Petitioner did not
15    appeal. (Gebrelibanos Decl., ECF No. 1 at 17 ¶ 4).
16           Petitioner has been detained at IRDF since June 14, 2019. Immigration and Customs
17    Enforcement (“ICE”) reviewed Petitioner’s custody on September 10, 2019, and December
18    16, 2019. On both occasions, ICE determined that Petitioner would remain in detention
19    pending removal to Eritrea. (Decisions to Continue Detention, ECF No. 9-1 at 9, 10).
20           Deportation Officer Alice Wu states in her Declaration:
21           The Government of Eritrea has agreed to issue travel documents upon receipt
             of a travel document request from the United States that includes some
22
             evidence of identity such as an Eritrean passport, a national ID card, a national
23           ID card number, or other similar evidence of identity . . . . The issuance of a
             travel document is more time consuming and often requires an interview if
24
             the individual is unable or unwilling to supply national identity information
25           to the Embassy of Eritrea.
26
      (Wu Decl., ECF No. 9-2 ¶ 8). Petitioner does not have an Eritrean passport, national
27
      identity card, transportation issued card, or national identity number. (Second Gebrelibanos
28

                                                     3
                                                                                  20-cv-1575-WQH-RBB
     Case 3:20-cv-01575-WQH-RBB Document 17 Filed 12/02/20 PageID.227 Page 4 of 9



 1    Decl., ECF No. 10-1 ¶¶ 3-9). Wu states in her Declaration that on July 26, 2019, ICE’s San
 2    Diego Field Office “submitted a travel document (TD) packet to the Embassy of Eritrea.”
 3    (Wu Decl., ECF No. 9-2 ¶ 5). Wu states that on November 22, 2019, ICE presented
 4    Petitioner’s “TD packet at the Embassy of Eritrea in Washington, D.C. and U.S. Embassy
 5    in Asmara for presentation of this TD packet to Eritrea Ministry of Foreign Affairs.” (Id.).
 6    Wu states that “[o]n January 9, 2020, Government of Eritrea informed [ICE] that
 7    Petitioner’s identity was unverifiable based on the provided information.” (Id. ¶ 6).
 8          On February 27, 2020, Petitioner filed a motion for a bond hearing with an
 9    immigration judge. The immigration judge held a hearing on March 12, 2020. The
10    immigration judge determined that Petitioner’s continued detention is permissible under
11    Zadvydas because “the Department has demonstrated that his removal may be imminent.
12    During the March 12 hearing, the Department stated that [Petitioner] had a telephone
13    interview with the Eritrean Consulate for later that day . . . to begin the process of
14    repatriating [Petitioner].” (In Bond Proceedings, ECF No. 1 at 22). The immigration judge
15    denied bond, finding that the court lacked jurisdiction over his custody status and that
16    Petitioner is “an extreme flight risk because he has been ordered removed, has tenuous ties
17    to the United States, and has not demonstrated that his proposed sponsor is able to
18    financially support him.” (Id. at 24).
19          The Eritrean Consulate did not interview Petitioner on March 12, 2020. Wu states
20    in her Declaration that “[f]rom March 13, 2020 to September 10, 2020, the Eritrean
21    Government did not conduct [ ] interviews due to the pandemic.” (Second Wu Decl., ECF
22    No. 13-1 ¶ 9). On September 16, 2020, Petitioner had a telephone interview with the
23    Eritrean Embassy. (Second Gebrelibanos Decl., ECF No. 10-1 ¶ 10). Wu states in her
24    Declaration,
25          [A]fter the interview, the Eritrean government was still unable to issue the
            [travel document] due to the lack of verifiable evidence that Petitioner is an
26
            Eritrean citizen, including the failure of Petitioner to supply an Eritrean ID
27          number relating to himself or his family. The [travel document] request is still
            pending.
28

                                                   4
                                                                                20-cv-1575-WQH-RBB
     Case 3:20-cv-01575-WQH-RBB Document 17 Filed 12/02/20 PageID.228 Page 5 of 9



 1
      (Second Wu Decl., ECF No. 13-1 ¶ 10). Wu states that there is a “question as to
 2
      [Petitioner’s] citizenship” because “Petitioner’s provided name a date of birth could not be
 3
      verified by Eritrea and his identity was not resolved in the interview with the Eritrean
 4
      Government[.]” (Id. ¶¶ 13-14). However, Wu states:
 5
            ICE continues to facilitate Petitioner’s [travel document] request to Eritrea.
 6
            On September 29, 2020, I asked the U.S. Department of State Regional
 7          Security Officer, at the U.S. Embassy in Asmara (RSA), to make efforts to
            verify the school records and birth certificate supplied by Petitioner. On
 8
            September 28, 2020, the RSA responded that he would work on the
 9          verification.
10
            On September 29, 2020, I asked the Eritrean Embassy in Washington, D.C. to
11          verify the birth certificate and school records supplied by Petitioner.
12
            I am actively working with both the U.S. Department of State and the Eritrean
13          Embassy to secure a travel document in order to remove Petitioner from the
            United States.
14
15    (Id. ¶¶ 14-16).
16          Petitioner’s attorney, Katie Hurrelbrink, states in her Declaration that on October 15,
17    2020, Petitioner attempted to provide additional biographical information to the best of his
18    ability. (Hurrelbrink Decl., ECF No. 14-1 ¶¶ 7-9).
19          Wu states in her Declaration:
20          On October 16, 2020, ICE counsel received information from Petitioner’s
            attorney indicating that his brother was Regen Yemane Ande with a copy of
21
            an Eritrean national identity card for Mr. Ande. I was not previously aware of
22          the alleged relationship between this Mr. Ande and Petitioner . . . . On October
            29, 2020, I sent the identification card for Regen Yemane Ande to the
23
            Regional Security Officer (RSO), at the United States Embassy in Asmara,
24          Eritrea, requesting that the RSO reach out to the Eritrean government to see if
            the brother’s identification will provide additional information to facilitate
25
            Petitioner’s pending Eritrean travel document request.
26
      (Third Wu Decl., ECF No. 15-1 ¶ 5).
27
28

                                                   5
                                                                                 20-cv-1575-WQH-RBB
     Case 3:20-cv-01575-WQH-RBB Document 17 Filed 12/02/20 PageID.229 Page 6 of 9



 1          Wu states that “due to the COVID-19 pandemic, Eritrea is not accepting commercial
 2    flights.” (Wu Decl., ECF No. 9-2 ¶ 10). Wu states that “[o]n September 3, 2020, an official
 3    request was served by the Department of State on the Government of Eritrea requesting
 4    permission to fly a chartered aircraft to remove Eritrean nationals to Eritrea. This request
 5    is currently pending with the Government of Eritrea.” (Id. ¶ 11). Wu states that “[t]he
 6    Eritrean Embassy has been issuing travel documents during the COVID-19 pandemic.” (Id.
 7    ¶ 8). Wu states that “[o]nce the Eritrean government issues a travel document for
 8    [Petitioner], ICE will complete the travel arrangements and remove [Petitioner] as
 9    expeditiously as possible.” (Id. ¶ 13).
10 III.     DISCUSSION
11          Petitioner asserts that his civil detention has been unlawfully prolonged because he
12    has been detained for over fourteen months since his removal order became final, and there
13    is no reasonable foreseeability of Petitioner’s removal to Eritrea due to the COVID-19
14    pandemic. Respondents contend that “Petitioner has not demonstrated that there is no
15    significant likelihood of removal in the reasonably foreseeable future[,] [and] [d]elay alone
16    does not satisfy his burden.” (ECF No. 9 at 1-2). Respondents contend that ICE is working
17    to obtain Petitioner’s travel documents and “anticipates that Petitioner will be removed as
18    expeditiously as possible after his travel document is issued.” (Id. at 2).
19          To succeed on a habeas petition, a petitioner must show that he is “in custody in
20    violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §
21    2241(c)(3). Under 8 U.S.C. § 1231, “when an alien is ordered removed from the United
22    States, the Attorney General is obliged to facilitate that individual’s actual removal within
23    90 days, a period called the ‘removal period.’” Xi v. U.S. Immigration & Naturalization
24    Serv., 298 F.3d 832, 834-35 (9th Cir. 2002) (quoting 8 U.S.C. § 1231(a)(1)). “During the
25    removal period, the Attorney General is required to detain an individual who has been
26    ordered removed on certain specified grounds.” Id. at 835 (citing 8 U.S.C. § 1231(a)(2)).
27    “Congress, however, recognized that securing actual removal within 90 days will not
28    always be possible. Consequently, [§ 1231] authorizes detention beyond the removal

                                                    6
                                                                                    20-cv-1575-WQH-RBB
     Case 3:20-cv-01575-WQH-RBB Document 17 Filed 12/02/20 PageID.230 Page 7 of 9



 1    period.” Id. (citing § 1231(a)(6)). “[T]he statute ‘does not permit indefinite detention.’” Id.
 2    at 836 (quoting Zadvydas, 533 U.S. at 689). Section 1231, “read in light of the
 3    Constitution’s demands, limits an alien’s post-removal-period detention to a period
 4    reasonably necessary to bring about that alien’s removal from the United States.”
 5    Zadvydas, 533 U.S. at 689. The Attorney General may detain an alien subject to a final
 6    removal order for a “presumptively reasonable period” of six months. Id. at 701. After this
 7    six-month period, an alien’s “continued detention is permissible if his removal is
 8    reasonably foreseeable.” Xi, 298 F.3d at 839 (citing Zadvydas, 533 U.S. at 699-701).
 9          The petitioner “has the burden to provide ‘good reason to believe that there is no
10    significant likelihood of removal in the reasonably foreseeable future.’” Id. at 839-40
11    (quoting Zadvydas, 533 U.S. at 701). The petitioner’s allegations must go beyond “the
12    absence of an extant or pending repatriation agreement” and give “due weight to the
13    likelihood of successful future negotiations.” Zadvydas, 533 U.S. at 702 (citation omitted).
14    However, the allegations need not demonstrate “the absence of any prospect of removal.”
15    Id. “Once the alien provides good reason to believe that there is no significant likelihood
16    of removal in the reasonably foreseeable future, the Government must respond with
17    evidence sufficient to rebut that showing.” Zadvydas, 533 U.S. at 701. The government
18    may rebut the detainee’s showing with “evidence of progress . . . in negotiating a
19    petitioner’s repatriation.” Kim v. Ashcroft, 02cv1524-J(LAB) (S.D. Cal. June 2, 2003),
20    ECF No. 25 at 8 (citing Khan v. Fasano, 194 F. Supp. 2d 1134, 1136 (S.D. Cal. 2001);
21    Fahim v. Ashcroft, 227 F. Supp. 2d 1359, 1366 (N.D. Ga. 2002)).
22          In this case, Petitioner was taken into ICE custody on June 14, 2019, when the
23    immigration judge ordered Petitioner removed to Eritrea. The removal order became final
24    on July 15, 2019, “[u]pon expiration of the time to appeal” the immigration judge’s
25    decision. 8 C.F.R. § 1003.39. Petitioner has been detained for more than six months
26    following his final removal order. Petitioner does not have an Eritrean passport, national
27    identity card, transportation issued card, or national identity number. (Second Gebrelibanos
28    Decl., ECF No. 10-1 ¶¶ 3-9). Deportation Officer Alice Wu states in her Declaration that

                                                     7
                                                                                  20-cv-1575-WQH-RBB
     Case 3:20-cv-01575-WQH-RBB Document 17 Filed 12/02/20 PageID.231 Page 8 of 9



 1    when a detainee does not have national identity information, as is the case with Petitioner,
 2    the issuance of an Eritrean travel document is time consuming and often requires an
 3    interview. (Wu Decl., ECF No. 9-2 ¶¶ 8-7). On September 16, 2020, Petitioner had a
 4    telephone interview with the Eritrean Embassy. (Second Gebrelibanos Decl., ECF No. 10-
 5    1 ¶10).
 6          Wu states that Petitioner’s “identity was not resolved in the interview with the
 7    Eritrean Government[.]” (Second Wu Decl., ECF No. 13-1 ¶¶ 13). Wu states that on
 8    September 29, 2020, she “asked the U.S. Department of State Regional Security Officer,
 9    at the U.S. Embassy in Asmara (RSA), to make efforts to verify the school records and
10    birth certificate supplied by Petitioner. On September 28, 2020, the RSA responded that he
11    would work on the verification.” (Id. ¶ 14). Wu states that on September 29, 2020, she
12    “asked the Eritrean Embassy in Washington, D.C. to verify the birth certificate and school
13    records supplied by Petitioner.” (Id. ¶ 15). Wu states that on October 16, 2020, Respondents
14    “received information from Petitioner’s attorney indicating that his brother was Regen
15    Yemane Ande with a copy of an Eritrean national identity card for Mr. Ande.” (Third Wu
16    Decl., ECF No. 15-1 ¶ 5). Wu states that on October 29, 2020, she “sent the identification
17    card for Regen Yemane Ande to the Regional Security Officer (RSO), at the United States
18    Embassy in Asmara, Eritrea, requesting that the RSO reach out to the Eritrean government
19    to see if the brother’s identification will provide additional information to facilitate
20    Petitioner’s pending Eritrean travel document request.” (Id.). Wu states that she is “actively
21    working with both the U.S. Department of State and the Eritrean Embassy to secure a travel
22    document in order to remove Petitioner from the United States.” (Second Wu Decl., ECF
23    No. 13-1 ¶ 16).
24          Wu states that “[t]he Eritrean Embassy has been issuing travel documents during the
25    COVID-19 pandemic.” (Wu Decl., ECF No. 9-2 ¶ 8). Eritrea is not accepting commercial
26    flights. However, Wu states that “[o]n September 3, 2020, an official request was served
27    by the Department of State on the Government of Eritrea requesting permission to fly a
28    chartered aircraft to remove Eritrean nationals to Eritrea. This request is currently pending

                                                    8
                                                                                 20-cv-1575-WQH-RBB
     Case 3:20-cv-01575-WQH-RBB Document 17 Filed 12/02/20 PageID.232 Page 9 of 9



 1    with the Government of Eritrea.” (Id. ¶ 11). Wu states that “[o]nce the Eritrean government
 2    issues a travel document for [Petitioner], ICE will complete the travel arrangements and
 3    remove [Petitioner] as expeditiously as possible.” (Id. ¶ 13).
 4          Respondents have set forth evidence that demonstrates progress and the reasons for
 5    the delay in Petitioner’s removal. Travel documents have been requested. The Eritrean
 6    Embassy is reviewing Petitioner’s application for a travel document and the Department of
 7    State’s request for a charter flight to Eritrea. Progress is being made on Petitioner’s case as
 8    recently as October 29, 2020. The Court concludes that Petitioner has failed to meet his
 9    burden to provide “good reason to believe that there is no significant likelihood of removal
10    in the reasonably foreseeable future.” Xi, 298 F.3d at 839-40 (quoting Zadvydas, 533 U.S.
11    at 701).
12 IV.      CONCLUSION
13          IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus pursuant to
14    28 U.S.C. § 2241 (ECF No. 1) is denied.
15          IT IS FURTHER ORDERED that the Motion to Supplement the Record (ECF No.
16    14) is granted. Petitioner’s request for supplemental briefing and an evidentiary hearing is
17    denied.
18
19     Dated: December 2, 2020
20
21
22
23
24
25
26
27
28

                                                     9
                                                                                  20-cv-1575-WQH-RBB
